Citation Nr: 0524245	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
shoulder tendonitis, prior to June 7, 2002.

2.  Entitlement to a rating in excess of 20 percent for right 
shoulder tendonitis, since to June 7, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to May 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in September 2003 for 
further development and is now ready for appellate review.


FINDINGS OF FACT

1.  Prior to June 7, 2002, the veteran's right shoulder 
(major) disability was manifested by subjective complaints of 
intermittent flare-ups of pain; objective findings included  
full range of motion, 5/5 strength, and X-ray evidence of 
residuals of acromioclavicular joint sprain.

2.  Prior to June 2002, there was no objective clinical 
evidence of ankylosis of the scapulohumeral articulation, no 
limitation of motion of the shoulder, no malunion, fibrous 
union, nonunion, or loss of head of the humerus, no recurrent 
dislocation of the scapulohumeral joint, or malunion, 
nonunion or dislocation of the clavicle or scapula. 

3.  Since June 7, 2002, the veteran's right shoulder (major) 
disability has been manifested by subjective complaints of 
increasing pain; objective findings include some limitation 
of motion.

4.  Since June 2002, there has been no ankylosis of the 
scapulohumeral articulation, no limitation of motion of the 
shoulder to less than shoulder level, no malunion, fibrous 
union, nonunion, or loss of head of the humerus with marked 
deformity, and no guarding of all arm movements.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right shoulder tendonitis, prior to June 7, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.59, 4.69, 
4.71, 4.71a, Plate I, Diagnostic Codes (DCs) 5003, 5010, 
5024, 5200, 5201, 5202, 5203 (2004).

2.  The criteria for a rating in excess of 20 percent for 
right shoulder tendonitis, since to June 7, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.59, 4.69, 
4.71, 4.71a, Plate I, Diagnostic Codes (DCs) 5003, 5010, 
5024, 5200, 5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Under DC 5024, tenosynovitis is rated as degenerative 
arthritis (DC 5003) on the basis of limitation of motion of 
the affected part.  Arthritis due to trauma under DC 5010 
substantiated by X-ray findings is rated as degenerative 
arthritis under 5003. 

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, a rating of 10 percent is warranted for each major joint 
or groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Moreover, under DC 5200 (major arm), a 30 percent evaluation 
is warranted for favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees.  A 40 percent 
evaluation is warranted with intermediate ankylosis between 
favorable and unfavorable.  A 50 percent evaluation would be 
warranted with unfavorable ankylosis and abduction limited to 
25 degrees from the side. 

Under DC 5201 (major arm), a 20 percent evaluation is 
warranted with limitation of motion at shoulder level, or 
midway between the side and shoulder level.  A 30 percent 
evaluation is in order with limitation of the arm to midway 
between side and shoulder level.  A 40 percent evaluation 
will be assigned with limitation of motion to 25 degrees from 
the side under this code.  

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus of the major arm with moderate 
deformity, or 30 percent with a marked deformity.  A 20 
percent will also be assigned with recurrent dislocation of 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level.  A 30 
percent rating will be assigned with frequent episodes and 
guarding of all arm movements.  

A 50 percent evaluation would be in order for fibrous union 
of the humerus of the major arm, and a 60 percent is 
warranted with nonunion (false flail joint) of the humerus of 
the minor arm.  Loss of the head of the major arm humerus 
(flail shoulder) will be assigned a 80 percent rating under 
DC 5202.  

A 20 percent evaluation is warranted under DC 5203 (major 
arm), the highest available under this code, for dislocation 
of the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement. 

It is unclear from the claims file on whether the veteran is 
right-hand dominant.  For purposes of this decision, the 
Board will assume that the shoulder involved in his major 
shoulder.

Medical evidence associated with the claims file prior to 
June 2002 includes a January 2001 VA examination report.  At 
that time, the veteran related that he injured his right 
shoulder in service with intermittent flare-ups of pain since 
military discharge.  He complained of a several day history 
of pain flare-up.  

Physical examination revealed that the veteran was muscular 
with a slight prominence over the area of the 
acromioclavicular joint, which was tender to palpation.  He 
had full range of motion with no more than minimal to slight 
pain on range of motion testing.  He had 5/5 strength in the 
shoulder, slight pain on stress testing, and impingement sign 
was negative.  X-rays showed residuals of a probable 
acromioclavicular joint sprain.  

A January 2001 shoulder X-ray report showed a small 
calcification suggesting calcific tendonitis, otherwise the 
shoulder was normal.  The clinical impression was calcific 
tendonitis.

In a April 2001 private record, the veteran related a three 
week history of worsening right shoulder pain.  Pain was 
8/10.  The diagnosis was tendonitis, right shoulder.  An 
April 2002 X-ray report reflected a clinical impression of 
mild hypertrophic changes in the right acromioclavicular 
joint, and calcific tendonitis of the right shoulder.

Based on the evidence above, the Board finds that a higher 
rating is not in order at this time.  First, the medical 
evidence failed to support a higher rating, as reflected by 
the absence of ankylosis (the examiner noted that the veteran 
had full range of motion).  Next, there was no limitation of 
motion of the shoulder as shown by full range of motion.  

Further, there was no recurrent dislocation of the humerus as 
reflected in 5/5 strength and X-rays showed tendonitis but 
were otherwise normal.  In addition, there was no indication 
of a dislocation of the clavicle or scapula.  Again, X-rays 
were normal except for tendonitis.  Therefore, the Board 
finds that a higher than 10 percent rating is not warranted 
under any relevant diagnostic code prior to June 2002.

Turning next to the issue of a higher than 20 percent rating 
after June 2002, the Board notes that in a June 2002 
orthopedic note, the veteran complained of right shoulder 
pain with increasing discomfort over the years.  

Physical examination reflected tenderness over the 
acromioclavicular joint and crepitation with motion.  The 
veteran could elevate his shoulder to 160 degrees, internal 
rotation was reported to the L-1 level, and abduction was 
reported to 90 degrees.  He had a mildly positive impingement 
but most of his pain was with adduction and compression of 
the joint itself.  X-rays reportedly showed a very narrow 
joint space with osteophyte formation on the distal clavicle 
and acromion.  The clinical impression was degenerative 
osteoarthritis of the right acromioclavicular joint with 
secondary subacromial bursitis.

In an August 2002 note, range of motion was reported as 
flexion to 144 degrees, abduction to 150 degrees, external 
rotation was within normal limits, and internal rotation was 
47 degrees.  Passive range of motion was normal but painful 
in the acromioclavicular joint.  

Outpatient treatment records show treatment for recurrent 
right shoulder pain.  He has been treated with a TENS unit 
and undergone physical therapy for right shoulder pain.  

Based on the above evidence, the Board finds that the 
evidence does not support a higher than 20 percent rating 
since June 2002.  Specifically, there was no ankylosis of the 
right shoulder and no basis for a higher rating under DC 
5200.  Next, while the veteran reported painful movement, the 
June 2002 note reflected that he could elevate to 160 degrees 
(with 180 degrees as anatomically normal), with abduction to 
90 degrees (essentially to shoulder level).  

Similarly, in an August 2002 note, range of motion was 
reported as flexion to 144 degrees (180 degrees normal), 
abduction to 150 degrees (180 degrees normal), external 
rotation "within normal limits," and internal rotation to 
47 degrees (with 0 to 90 degrees as normal).  

In order to warrant a higher rating, limitation of motion 
must be of the arm midway between side and shoulder level.  
The reported ranges of motion above show that the veteran 
could lift his shoulder, at the very least, to the shoulder 
level and essentially above shoulder level.  Therefore, there 
is no basis for a higher rating under DC 5202.

Next, the current 20 percent rating in effect since June 2002 
is the highest available under DC 5203 (major arm), 
regardless of the level of disability.  Therefore, there is 
no basis for a higher rating under this diagnostic code. 

The Board has also considered whether the veteran is entitled 
for a separate compensable evaluation for arthritis.  
However, because the veteran's right shoulder disability has 
been compensated under DC 5201 specifically for limitation of 
motion of the right shoulder joint, a separate compensable 
rating is not warranted under DCs 5003/5010.  

In sum, even considering the veteran's on-going complaints of 
pain, there is no basis for a higher rating because there is 
no evidence of shoulder ankylosis, no impairment of the 
humerus, and no limitation of motion sufficient to warrant a 
higher rating.  For these reasons, the Board finds that the 
claims must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2001 and February 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in November 2004 and April 2005.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the November 2004 and April 2005 SSOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in January 2001 and 
June 2001.  Moreover, the veteran was scheduled for a more 
recent VA examination but failed to report.  The Board has 
rendered this decision based on the available medical 
evidence.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.


ORDER

Entitlement to a rating in excess of 10 percent for right 
shoulder tendonitis, prior to June 7, 2002, is denied.

Entitlement to a rating in excess of 10 percent for right 
shoulder tendonitis, since to June 7, 2002, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


